Citation Nr: 9931016	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-15 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to compensation benefits for a bilateral lower 
extremity disorder pursuant to 38 U.S.C.A. § 1151 (West 1991 
& Supp. 1999). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Navy from August 
1954 to December 1957. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1998 RO decision which denied the veteran's 
claim for compensation benefits for a bilateral lower 
extremity disorder pursuant to 38 U.S.C.A. § 1151. 


REMAND

The veteran contends that he has a bilateral lower extremity 
disorder as a result of having undergone hip surgery at the 
VA Medical Center (VAMC) located in Albuquerque, New Mexico, 
in 1977, 1993, and 1996.  A review of the claims file reveals 
numerous records from his period of hospitalization in 1996 
but few records from 1977 and 1993.  Additionally, during a 
June 1999 Travel Board Hearing, the veteran indicated he had 
undergone a VA neurological examination in 1999 and related 
records are not on file.  It is noted that VA is held to have 
constructive notice of documents generated by VA, even if the 
documents have not been made part of the record in a claim 
for benefits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Because VA is on notice that additional pertinent medical 
records may exist, the issue of entitlement to compensation 
benefits for a bilateral lower extremity disorder pursuant to 
38 U.S.C.A. § 1151 must be remanded for further development.


Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Complete medical records from the 
veteran's hospitalizations at the VAMC in 
Albuquerque, New Mexico in 1977, 1993, 
and 1996 as well as ongoing VA treatment 
records (including any neurological 
examination reports prepared in 1999) 
should be obtained and associated with 
the claims folder.

2.  Following receipt and consideration 
of the aforementioned VA records, the RO 
should undertake any additional 
development that may be required, 
including having the veteran reexamined, 
if so warranted.

3.  Thereafter, the RO should review the 
entire claims file and readjudicate the 
veteran's claim for compensation benefits 
for a bilateral lower extremity disorder 
pursuant to 38 U.S.C.A. § 1151.  If the 
decision remains adverse to the veteran 
with regard to his claim, he and his 
representative should be furnished a 
Supplemental Statement of the Case.  They 
should then be afforded the requisite 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


